Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 19, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  149167 & (20)(21)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  WELLS FARGO BANK, N.A.,                                                                                  David F. Viviano,
           Plaintiff-Appellee,                                                                                         Justices


  v                                                                  SC: 149167
                                                                     COA: 319894
                                                                     Grand Traverse CC:
                                                                     10-028149-CH
  CHERRYLAND MALL LIMITED
  PARTNERSHIP and DAVID SCHOSTAK,
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the March 18, 2014 order of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration, as on leave granted, of
  whether the trial court exceeded its authority when it granted plaintiff’s motion to pursue
  alternative grounds for relief when the Court of Appeals originally remanded only to
  determine “whether plaintiff is entitled to costs, expenses, and attorney fees with respect
  to count IV.”

         The motion for stay is GRANTED. Trial court proceedings are stayed pending the
  completion of this appeal. On motion of a party or on its own motion, the Court of
  Appeals may modify, set aside, or place conditions on the stay if it appears that the
  appeal is not being vigorously prosecuted or if other appropriate grounds appear.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 19, 2014
         p1112
                                                                                Clerk